Citation Nr: 0601852	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  Service connection was denied for 
bilateral hearing loss.  


FINDING OF FACT

The veteran's bilateral hearing loss is not etiologically 
related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a December 2002, and in a July 2003 letter, VA informed 
the veteran of the evidence needed to substantiate his claim 
and the veteran was provided an opportunity to submit such 
evidence. The letters also informed the veteran of evidence 
VA was responsible for (including relevant federal records, 
service records, VA medical records, and records from other 
Federal agencies, such as Social Security Administration); 
and evidence for which the veteran was responsible (including 
enough information about the veteran's records so that VA can 
request them from the person or agency that has them).  The 
veteran, in effect, was asked to provide any evidence that 
pertains to his claim.

A October 2003 statement of the case further enumerated 
evidence received to date; provided the veteran with 
applicable regulations on VCAA notice requirements and VA's 
duty to assist; notified the veteran of pertinent regulations 
on service connection claims; and informed the veteran of 
reasons why his claim was denied. Thus, the Board finds, 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
(b), that the RO satisfied the notice requirements of the 
VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The December 2002, and in a July 2003 letters provided 
satisfactory VCAA notice to the veteran before issuance of 
the May 2003 decision.  The timing and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  See generally Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (holding that failure to 
give requisite evidentiary notice prior to a RO decision 
denying a claim required remand, where VA failed to 
demonstrate that lack of such notice was not prejudicial to 
claimant).  Additionally, the RO provided the veteran with a 
statement of the case in October 2003 and supplemental 
statements of the case in February 2004.  VA has provided 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, his May 2003 VA 
audiological examination, and private audiological 
examinations performed by Central Illinois Hearing Aid 
Centers, Inc. have been associated with the claims file.  
According to an October 2004 Statement in Support of Claim 
(VA form 21-4138), the veteran stated that he has no further 
medical evidence to submit.  Finally, the record does not 
indicate that any pertinent evidence was not received.  
Although the veteran identified having outstanding records at 
St. Mary's Hospital, this institution indicated that it could 
not locate the records.  Thus, VA's duty to assist has been 
fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from April 1954 to April 
1956.

In the veteran's March 1993, September 2002, and December 
2002 statements in support of his claim, he states that he 
was in top physical shape, including his hearing, when he 
entered the U.S. Air Force in April 1954 and was first 
exposed to loud noises in his Aviation Cadet Navigation 
Training.  The veteran states that he was reassigned to 
electronic data processing (punch card accounting) in May 
1955 and worked in a large machine room where he was exposed 
to constant loud noise.  The veteran states that after 
service, he completed college and ministerial training and 
has been a Pastor since April 1960, and that he has not been 
subject to any loud noises except while he was in service.

Service medical records are negative for any complaints, 
diagnoses, or treatment for bilateral hearing loss.  On the 
audiological evaluation performed at the onset of service in 
February 1954, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
- -
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
- -
5 (10)

The Board notes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left in each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

In April 1954, the veteran's hearing was 15/15 on whispered 
voice testing.  In March 1956, his hearing was 15/15 on 
whispered voice testing. 

On the authorized VA audiological evaluation in August 1993, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
55
65
60
LEFT
10
25
55
70
70

Speech audiometry revealed speech recognition ability of 90 
percent in both the right and left ears.  The veteran 
reported that he first became aware of hearing difficulties 
in 1965.  The VA examiner diagnosed the veteran with moderate 
to moderately severe sensorineural hearing loss in the right 
ear and with low normal to moderately severe sensorineural 
hearing loss in the left ear, but made no statement as to the 
etiology of his hearing loss.

On the authorized audiological evaluation in May 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
80
20
100
85
LEFT
45
50
60
70
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 44 percent in the left ear.  
The veteran reported no problems with his hearing during 
service, and that he first noticed hearing difficulty five to 
10 years later.  He also reported military noise exposure in 
seven months of aviation training and over a year of 
operating a loud punch card machine.  The veteran denied 
occupational noise exposure as a minister for 38 years.  The 
examiner diagnosed the veteran with mild dropping to severe 
sensorineural loss in the left ear and mild dropping to 
profound sensorineural loss in the right ear.  After 
reviewing the veteran's claims file, the examiner noted a 
significant drop in hearing in the right and left ears since 
1993, and stated that with this significant decrease and no 
occupational noise exposure, it is more likely that disease 
processes other than acoustic trauma are causing the hearing 
loss.  The examiner further stated with hearing loss first 
noticed five to ten years after service and no problems 
noticed in service, it is less than likely that hearing loss 
is related to service.

Private audiological evaluations preformed by R.F.L., Ph.D. 
in January 1993, February 1999, and May 2002 have been 
associated with the case file.  In a January 1993 
consultation, the veteran reported exposure to aircraft noise 
and computer machine noise while in service.  Dr. R.F.L. 
cited noise while in service in his opinion as to the cause 
of hearing loss in all three of his evaluations.  However, in 
his February 1993 letter to VA accompanying the audiological 
evaluations, although Dr. R.F.L. states that the veteran's 
hearing loss is consistent with hearing loss associated with 
noise, he declined to make a statement as to etiology, 
stating that "other factors may also have played a part and 
only an otolaryngologist can determine the etiology."    

C. Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2005).

Based on the veteran's audiological examinations, it is clear 
that the veteran has a current hearing disability.  On the 
veteran's most recent examination in May 2003, auditory 
thresholds were greater than 40 decibels in four of the 
aforementioned frequencies for the right ear, in all five 
frequencies for the left ear, and speech recognition scores 
under the Maryland CNC test were less than 94 percent.  
However, the most probative evidence does not establish a 
nexus between the veteran's present hearing disability and 
exposure to noise in service as he alleges.  

Service medical records contain no complaints, treatment, or 
diagnoses of hearing loss, and the veteran does not contend 
that he had any problems with hearing during service.  The 
record contains no evidence of diagnosis or treatment for 
hearing loss between 1956 and 1993, almost 37 years after 
separation from service.  The VA examiner diagnosed the 
veteran with sensorineural hearing loss in August 1993, 
however, the record contains no evidence of sensorineural 
hearing loss within one year from the date of termination of 
service.  Therefore, the Board finds that the veteran did not 
develop a hearing disability while in service or 
sensorineural hearing loss within one year of termination of 
service.  

Finally, no medical relationship has been established between 
the veteran's active duty and his current disability.  In May 
2003, the VA examiner, after examining the veteran and 
reviewing the claims file, determined that it was less than 
likely that the veteran's hearing loss is related to service.  
The examiner based this opinion on the veteran's medical 
history which showed no in-service problems with hearing, and 
no hearing loss noticed until five to ten years after 
service.  The examiner also noted that with the significant 
decrease in hearing since the veteran's August 1993 
audiological examination and no occupational noise exposure, 
that it is more likely that disease processes other than 
acoustic trauma caused the hearing loss.

According to the CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA examiner's opinion, 
made after a review of the veteran's medical records and an 
interview evaluation of the veteran, is more probative than 
Dr. R.F.L.'s opinions noted on summary hearing evaluations.  
In these summary evaluations, Dr. R.F.L. does not provide a 
rationale for his opinion.  In this regard, the Board finds 
it notable that there is no indication that he reviewed the 
veteran's medical records.  Further, in a February 1993 
evaluation, Dr. R.F.L. essentially indicated he lacked the 
requisite competence to comment on etiology. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  
  
The Board has also considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that his hearing loss is related to service, however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

D.  Conclusion

Although the veteran does exhibit a bilateral hearing loss, 
the most probative evidence establishes that hearing loss was 
not incurred in service.  Sensorineural hearing loss did not 
manifest within a year following the veteran's separation 
from service, and no nexus has been established between the 
veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has bilateral 
hearing loss etiologically related to active service.  The 
appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.

ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


